CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 2-33733 and 811-1899) of our report dated April 27, 2016 on the financial statements and financial highlights of Dreyfus Research Growth Fund, Inc. (the “Fund”) included in the Fund’s annual report for the fiscal year ended February 29, 2016. /s/
